DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 20 in the reply filed on 10/14/22 is acknowledged. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishii (US 2015/0270319).
Regarding claim 1.
 Ishi teaches a method of fabricating a micro light emitting diode display, the method comprising: applying a color correction film (110) to a flexible transparent backing film (120) (paragraph 34-42) (fig 2a,2b); placing the flexible transparent backing film over a display (103) with the color correction film facing the display (fig 3,4); and applying a laser to a portion of the flexible transparent backing film to eject a patch of the color correction film onto the display (fig 4,5a,5B) (paragraph 41-45).
 Regarding claim 2.
 Ishi teaches the flexible transparent backing film (120) comprises a release layer (122), and applying the color correction film (110) to the flexible transparent backing film comprises applying the color correction film to the release layer (fig 2a,2b) (paragraph 40-44).
Regarding claim 3.
Ishi teaches applying the laser to the portion of the flexible transparent backing film comprises laser ablating a portion of the release layer to eject the patch of the color correction film onto the display (paragraph 57,58) (fig 4-5b).
Regarding claim 5.
Ishi teaches the flexible transparent backing film is a continuous roll (paragraph 56-57).
Regarding claim 6.
Ishi teaches the color correction film is pre-shaped into a plurality of patches prior to applying the laser (fig 5a).
Regarding claim 7.
Ishi teaches the color correction film (112g) is a continuous film (fig 2b)   
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 13, 15, 16, and 17  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishi (US 2015/0270319) in view of Felder (US 2008/0003519)
Regarding claim 11.
Ishi teaches a method of fabricating a micro light emitting diode display, the method comprising: applying a color correction film (110) to a flexible transparent backing film (120) (paragraph 34-42) (fig 2a,2b); placing the flexible transparent backing film over a display (103) with the color correction film facing the display (fig 3,4); and heating a portion of the flexible transparent backing film to transfer a patch of the color correction film onto the display (fig 4,5a,5B) (paragraph 41-45).
 Ishi does not teach melting the patch.
Felder teachers transferring a patch from a donor substrate to a receiver substrate by melt transferring the patch (paragraph 130,141).
It would have been obvious to one of ordinary skill in the art to melt a patch to transfer to the receiver in order the patch more strongly adheres (paragraphs 141).
 Regarding claim 12.
Ishi teaches locally heating the portion of the flexible transparent backing film comprises heating with a laser (paragraph 57).
 Regarding claim 13.
Ishi teaches the flexible transparent backing film (120) comprises a release layer (122), and applying the color correction film (110) to the flexible transparent backing film comprises applying the color correction film to the release layer (fig 2a,2b) (paragraph 40-44).
Regarding claim 15.
Ishi teaches the flexible transparent backing film is a continuous roll (paragraph 56-57).
Regarding claim 16.
Ishi teaches the color correction film is pre-shaped into a plurality of patches prior to heating (fig 5a).
Regarding claim 17.
Ishi teaches the color correction film (112g) is a continuous film (fig 2b).  Not that there are no holes or breaks in the color correction film shown in figure 2b. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0270319) as applied to claim 1 and further in view of Ajichi (US 2018/0329258).
Regarding claim 4.
Ishii teaches elements of the claimed invention above.
Ishii does not teach quantum dots.
Ajichi teaches the color correction film comprises quantum dots (151) (fig 5) (paragraph 179-181)
 It would have been obvious to one of ordinary skill in the art to provide quantum dots in the color modification layer in order for the quantum dots to convert blue wavelengths into red wavelengths.
 Claim(s) 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0270319) as applied to claim 1 and further in view of Ajichi (US 2018/0329258).
Regarding claim 8.
Ishii teaches elements of the claimed invention above.
Ishii does not green, blue and blue light emitting diodes 
 Ajichi teaches a display comprising a pixel structure comprising a green micro light emitting diode device (142), a first blue micro light emitting diode device (143), and a second blue micro light emitting diode device (143) (fig 5-8) (paragraph 179-181).
 It would have been obvious to one of ordinary skill in the art to provide blue and green LEDs in order to control color unevenness, luminence unevenness, and power loss (paragraph 7-8).
Regarding claim 9.
Ishii teaches the patch of color correction film is ejected onto a portion of the display over the micro light emitting diode.
Ajichi teaches a second blue micro light emitting diode (143) has a color correction film (151,131) deposited thereon (fig 5).
Regarding claim 10.
Ajichi teaches the patch of the color correction film (131,151) converts blue light from the second blue micro light emitting diode (143) device to red light (fig 5) (paragraph 179-181). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0270319) in view of Felder (US 2008/0003519) as applied to claim 11 and further in view of Ajichi (US 2018/0329258).
Regarding claim 14.
Ishii in view of Felder teaches elements of the claimed invention above.
Ishii in view of Felder does not teach quantum dots.
Ajichi teaches the color correction film comprises quantum dots (151) (fig 5) (paragraph 179-181)
 It would have been obvious to one of ordinary skill in the art to provide quantum dots in the color modification layer in order for the quantum dots to convert blue wavelengths into red wavelengths.
 Claim(s) 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0270319) in view of Felder (US 2008/0003519) as applied to claim 1 and further in view of Ajichi (US 2018/0329258).
Regarding claim 18.
Ishii in view of Felder teaches elements of the claimed invention above.
Ishii in view of Felder does not green, blue and blue light emitting diodes 
 Ajichi teaches a display comprising a pixel structure comprising a green micro light emitting diode device (142), a first blue micro light emitting diode device (143), and a second blue micro light emitting diode device (143) (fig 5-8) (paragraph 179-181).
 It would have been obvious to one of ordinary skill in the art to provide blue and green LEDs in order to control color unevenness, luminence unevenness, and power loss (paragraph 7-8).
Regarding claim 19.
Ishii teaches the patch of color correction film is ejected onto a portion of the display over the micro light emitting diode.
Ajichi teaches a second blue micro light emitting diode (143) has a color correction film (151,131) deposited thereon (fig 5).
Regarding claim 20.
Ajichi teaches the patch of the color correction film (131,151) converts blue light from the second blue micro light emitting diode (143) device to red light (fig 5) (paragraph 179-181). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/  Examiner, Art Unit 2817